Citation Nr: 0905446	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  04-25 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a neck disorder, to 
include as secondary to the veteran's service-connection 
lumbar spine disability.

2.  Entitlement to an initial rating in excess of 20 percent 
for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1973 to February 1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from June 2003 and August 2003 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota.  The veteran's claim was remanded by 
the Board for further development in February 2007.


FINDINGS OF FACT

1.  A neck disorder was not manifest during service, 
degenerative joint disease of the cervical spine was not 
manifest within one year of separation, and the veteran's 
current neck disorder is neither attributable to service nor 
to the veteran's service-connected lumbar spine disability.

2.  The veteran's low back disability does not result in 
severe loss of range of motion of the lumbar spine; forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less; favorable ankylosis of the entire thoracolumbar spine; 
severe lumbosacral strain, with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or abnormal mobility on forced 
motion; or incapacitating episodes of degenerative disc 
disease, having a total duration of at least four weeks but 
less than six weeks during the past 12 months.







CONCLUSIONS OF LAW

1.  The veteran's neck disorder was neither incurred in nor 
aggravated by service and may not be presumed to have been 
incurred or aggravated therein, nor was it the result of, or 
permanently aggravated beyond its normal progression by, the 
veteran's lumbar spine disability.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).  

2.  The criteria for an initial rating in excess of 20 
percent for degenerative disc disease of the lumbar spine are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293 (2003); 
5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on her behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Service Connection

The veteran has a current diagnosis of degenerative joint 
disease of the cervical spine, and he claims that his neck 
disorder was either caused by the same in-service accident 
that resulted in his service-connected lumbar spine 
disability, or that his service connected disability has 
either caused or permanently aggravated his neck disorder due 
to a misaligned spine or an altered gait.  See notice of 
disagreement, November 2003; see also VA examination report, 
February 2003.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008).  In addition, certain chronic 
diseases, such as degenerative disc disease, may be presumed 
to have been incurred or aggravated during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2008).  

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

The Court held that, in order to prevail on the issue of 
service connection on a direct basis, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

At the outset, the Board notes that the veteran's claims file 
contains a current diagnosis of degenerative joint disease of 
the lumbar spine.  Therefore, the first element of Hickson 
has been satisfied.

In order to establish entitlement to service connection on a 
secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus (i.e., link) 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  Here, there is ample evidence that the veteran 
suffered an in-service injury which was determined to be the 
ultimate cause of his service-connected lumbar spine 
disability.  That disability was service connected in August 
2003.  Elements (1) and (2) of the Wallin have clearly been 
met.  The outstanding question therefore is whether there is 
medical evidence establishing a nexus between the veteran's 
service-connected lumbar spine disability and degenerative 
joint disease of the cervical spine.  

Turning to the question of in-service disease or injury, the 
Board notes that the veteran's service medical records are 
negative for any complaints, treatment, or diagnosis of a 
chronic neck disorder, to include degenerative joint disease.  
Further, there is also no evidence that the veteran 
experienced symptomatology related to a neck disorder 
following an in-service injury, in which the veteran was 
thrown to the deck of his ship, that was determined to be the 
likely cause of his lumbar spine disability.  While headaches 
were reported on several occasions, the veteran did not 
complain of neck pain during those visits.  The veteran 
reported for low back pain three times during service, but 
the medical reports do not contain complaints of concurrent 
neck pain.  See service treatment records, June 1975, October 
1977, and November 1977.  On separation, while the veteran 
reported back pain, he did not report neck pain.  The 
examiner noted that the veteran's spine was "Normal" 
following an examination.  See VA Standard Forms 88 and 93, 
January 1978.

The Board notes that the first complaints of post-service 
neck pain within the veteran's file were noted by a private 
physician in May 2002.  The veteran was then afforded a VA 
examination in February 2003.  At that time, the veteran 
reported an onset of neck pain and stiffness three to four 
years (1999) prior to his examination.  He also stated that 
he did not recall experiencing problems with his neck during 
his period of active duty.  The veteran was diagnosed with 
degenerative joint disease of the cervical spine.  However, 
the examiner opined that there did not appear to be a 
relationship between the veteran's diagnosis and his period 
of active duty.

Following a VA examination in April 2004, the examiner noted 
that the veteran had degenerative joint disease of the 
cervical spine, but opined that the veteran's neck disorder 
was not service-connected.  While the veteran did complain of 
headaches in service, it was noted that these were most 
likely the result of tension.

During a VA examination to determine the severity of the 
veteran's service-connected lumbar spine disability, the 
examiner noted that, with regard to the veteran's gait, he 
was able to perform heel, toe, and squat movements without 
difficulty.  See VA examination, June 2005.

The veteran was afforded an additional VA examination in 
February 2006.  At that time, he reported that he did not 
remember an injury to his neck during his period of service.  
Following the examination, the examiner noted that there did 
not appear to be any damage to the cervical area documented 
in service.  The examiner reported that the veteran walked 
normally, and he did not find any objective evidence to show 
that the veteran's back disability caused postural changes 
that would have affected the veteran's neck.  Therefore, the 
examiner stated that he would have to go to "great lengths" 
to postulate some mechanism linking the veteran's neck pain 
to his service-connected back disability.  See VA examination 
report, February 2006.

In May 2008, another VA examiner noted that the veteran 
walked normally, could stand on his heels and toes normally, 
and could squat fully (although with some difficulty).  See 
VA examination report, May 2008.

While a review of the veteran's VA outpatient reports reveals 
several notations of neck pain, those reports are silent for 
a medical opinion linking the veteran's current diagnosis of 
degenerative joint disease of the cervical spine either 
directly to the veteran's period of active service, or as 
secondary to his service-connected lumbar spine disability.

As to the veteran's assertions that either his in-service 
injury, or his service-connected back disability, was the 
ultimate cause of his current neck disorder, the Board notes 
that the veteran can attest to factual matters of which he 
had first-hand knowledge, e.g., experiencing pain in service, 
and suffering an in-service injury.  However, the veteran as 
a lay person has not been shown to be capable of making 
medical conclusions, thus, his statements regarding causation 
are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  Thus, while the veteran is competent to report 
what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994).

Further, the Board may not base a decision on its own 
unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 
(1993).  Neither the Board nor the veteran is competent to 
supplement the record with unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  

Conversely, health professionals are experts and are presumed 
to know the requirements applicable to their practice and to 
have taken them into account in providing a diagnosis.  See 
Colvin.  

In sum, the most persuasive evidence does not establish that 
the veteran's neck disorder was incurred during service, or 
one year thereafter, or secondary to his service-connected 
back disability.  Instead, the most probative evidence 
establishes that the veteran's degenerative joint disease of 
the cervical spine is not etiologically related to service, 
as supported by the documentary record, or the result of his 
service-connected back disability.  Regarding direct service 
connection, the veteran himself stated that, during his 
February 2006 VA examination, he could not recall 
experiencing neck pain in service.  Further, the veteran's 
service treatment records are negative for complaints, 
treatment, or a diagnosis of a neck disorder, and the 
February 2003 and April 2004 VA examiners opined that the 
veteran's neck disorder was not likely related to his period 
of active duty.  The Board finds it to be particularly 
significant that the veteran's record is negative for medical 
documentation of a complaint, relating to a neck disorder, 
until 2002, approximately 24 after the veteran's separation 
from active duty.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999).  During the veteran's February 2003 VA examination, 
he stated that he had experienced an onset of neck pain over 
that past three or four years.  With regard to secondary 
service connection, an abnormal gait was not noted on any of 
the veteran's VA examinations.  On the contrary, the 
veteran's gait was repeatedly found to be normal, and the 
veteran's record is silent as to a medical opinion liking his 
neck disorder to his back disability.

Accordingly, the Board finds that the most probative evidence 
of record establishes that the veteran's degenerative disc 
disease of the cervical spine is not related to his period of 
service, nor is it secondary to his service-connected lumbar 
spine disability.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of-the-
doubt rule as required by law and VA regulations.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is 
against the veteran's claim, and it must be denied.

II.  Increased Rating

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2008).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(2002).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3 (2008). 

As noted, in the case of Fenderson v. West, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case, such as this one, in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question is service-
connected.  VA must assess the level of disability from the 
date of initial application for service connection and 
determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim-a practice known as "staged 
rating."  See also Hart v. Mansfield, 21 Vet. App. 505 
(2007).   

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with    38 
C.F.R. § 4.25 (2008).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).

Assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case," Butts v. 
Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code 
may be more appropriate than another based on such factors as 
an individual's relevant medical history, the current 
diagnosis, and demonstrated symptomatology.  Any change in 
Diagnostic Code by a VA adjudicator must, however, be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2008).  When rating a 
disability of the musculoskeletal system, functional loss due 
to pain, weakened movement, fatigability, and pain on 
movement are factors to be considered.  See 38 C.F.R. §§ 
4.40, 4.45 (2008); DeLuca v. Brown, 8 Vet. App. 202 (1995).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca.  However, in that regard, the 
Board notes that the provisions of 38 C.F.R. § 4.40 and 38 
C.F.R. § 4.45, should only be considered in conjunction with 
the Diagnostic Codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40 
(2008).

In August 2003, the veteran was granted service connection 
for a back disability, rated as limitation of motion of the 
lumbosacral spine under Diagnostic Code 5292.  

The Board notes that the schedular criteria for rating the 
spine have been amended during the pendency of the veteran's 
appeal.

Effective September 26, 2003, the rating criteria for 
evaluating other spine disorders were amended.  See 68 Fed. 
Reg. 51,454-51,458 (August 27, 2003); see also corrections at 
69 Fed. Reg. 32, 449 (June 10, 2004).  Specifically, VA 
updated the entire section of the rating schedule that 
addresses disabilities of the spine.  This update included a 
renumbering of the diagnostic codes pertinent to back 
ratings. According to that renumbering, Diagnostic Code 5237 
now governs ratings of lumbosacral strain, Diagnostic Code 
5239 governs ratings of spondylolisthesis or segmental 
instability, and Diagnostic Code 5243 governs ratings of 
intervertebral disc syndrome.  See 68 Fed. Reg. 51,443 (Aug. 
27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2008)).

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 
79 (1997).  The amended versions may only be applied as of 
their effective date and, before that time, only the former 
version of the regulation should be applied. VAOPGCPREC 3- 
2000 (Apr. 10, 2000).  As such, the Board will assess the 
severity of the veteran's service-connected low back 
disability under both the former, and revised criteria 
pertaining to ratings of the spine.

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5292, limitation of motion of the lumbar 
spine was rated as 10 percent disabling when slight, 20 
percent disabling when moderate, and 40 percent disabling 
when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002). 
The 40 percent rating was the maximum rating under that code.

The Board notes that the rating schedule does not define the 
terms "mild," "moderate," or "severe."  Therefore, the 
Board must evaluate the evidence of record and reach a 
decision that is equitable and just.  See 38 C.F.R. § 4.6 
(2008)

Although the criteria under Diagnostic Code 5292 were less 
defined than the current criteria and numerical ranges of 
motion were not provided in the prior rating criteria, 
guidance can be obtained from the amended regulations 
discussed below.  In adopting specific ranges of motion to 
define what is normal, VA stated that the ranges of motion 
were based on the American Medical Association Guides to the 
Evaluation of Permanent Impairment, 2nd ed., (1984), which is 
the last edition of the Guides that measured range of motion 
of the spine using a goniometry.  See supplementary 
information, 67 Fed. Reg. 56,509 (Sept. 4, 2002).

Under Diagnostic Code 5285, ratings were provided for a 
demonstrable deformity of a vertebral body.  Diagnostic Codes 
5286 and 5289 provided ratings for complete bony fixation 
(ankylosis) of the spine.  As to rating the veteran under the 
criteria for ankylosis, it is noted that ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, or surgical procedure."  Colayong v. West, 12 Vet. 
App. 524 (1999).

Under Diagnostic Code 5295, a 10 percent rating was assigned 
for lumbosacral strain with characteristic pain on motion.  
If there was lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position, a 20 percent evaluation was in 
order.  A 40 percent rating was assigned when there is severe 
lumbosacral strain with a listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritis changes or narrowing with 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. 

Intervertebral disc syndrome (either preoperatively or 
postoperatively), rated under Diagnostic Code 5293, was 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  The criteria contained in Diagnostic Code 5293 
provides for a 20 percent evaluation where there are 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
and a 40 percent evaluation for intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Note (1) provided that an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  

The revision to the Rating Schedule governing the rating of 
spinal disabilities was effective September 26, 2003.  At 
that time, VA amended its Schedule for Rating Disabilities, 
38 C.F.R. Part 4, to institute a general rating formula for 
evaluating diseases and injuries of the spine, including 
lumbosacral strain under Diagnostic Code 5237, spinal 
stenosis under Diagnostic Code 5238, ankylosis under 
Diagnostic Code 5241, degenerative arthritis of the spine 
under Diagnostic Code 5242, and intervertebral disc syndrome 
under Diagnostic Code 5243.  

Under the General Rating Formula as applicable to the 
veteran's back disability, a 20 percent rating is warranted 
when forward flexion of the thoracolumbar spine is greater 
than 30 degrees, but not greater than 60 degrees, or the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal lumbospinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent rating is 
appropriate where forward flexion of the thoracolumbar spine 
is 30 degrees or less, or when favorable ankylosis of the 
entire thoracolumbar spine is present.  These ratings are 
warranted if the above-mentioned manifestations are present, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5243, effective September 26, 
2003.

The criteria with respect to evaluating intervertebral disc 
syndrome based on incapacitating episodes, effective from 
September 26, 2003, were essentially unchanged.  See 38 
C.F.R. § 4.71a, Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, effective 
September 26, 2003.

On review of the evidence of record, the Board finds that the 
veteran's low back disability is appropriately evaluated as 
20 percent disabling.  The evidence does not show severe 
limitation of motion of the lumbar spine.  The evidence also 
fails to establish that the veteran's lumbar spine disability 
has resulted in limitation of forward flexion of the 
thoracolumbar spine to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.  At his February 
2003 VA examination, which represented the worse range of 
motion findings during the appeal period, the veteran 
demonstrated forward flexion to 55 degrees with flare-ups of 
pain and backward extension, lateral extension, and bilateral 
rotation were each limited to 10 degrees with flare-ups of 
pain.  By contrast, when he was examined in June 2005, the 
veteran demonstrated forward flexion was to 90 degrees, 
extension was to 30 degrees, and bilateral lateral flexion 
was to 30 degrees and rotation was to 40 degrees.  The 
examiner opined that flare-ups would result in an additional 
10 degree loss of motion.  A VA examination was conducted in 
May 2008 showed forward flexion was to 90 degrees, and 
backward extension, as well as bilateral lateral flexion and 
rotation, were to 30 degrees.  It was noted that fatiguing 
the back did not result in additional loss of range of 
motion.  Records received from Columbia Park Medical Clinic, 
W.E. Gould, M.D., the Social Security Administration, and the 
Minneapolis VA Medical Center (VAMC) include range of motion 
studies demonstrating symptoms worse than those demonstrated 
at the February 2003 VA examination.  As such, the Board 
finds that the evidence does not support the assignment of a 
higher (40 percent) disability rating under Diagnostic Codes 
5292 or 5242.

Further, the Board finds that the medical evidence does not 
reflect objective evidence of pain, instability, or weakness 
greater than that contemplated by the 20 percent rating.  The 
Board recognizes that the veteran complains of lack of 
endurance, weakness, and chronic pain.  The report of the 
February 2003 VA took the veteran's complaints of pain on 
motion when it recorded the veteran's forward flexion to 55 
degrees with flare-ups of pain and backward extension, 
lateral extension, and bilateral rotation were each limited 
to 10 degrees with flare-ups of pain.  Indeed, the examiner 
specifically noted that the range of motion findings were 
made in contemplation of DeLuca.  The subsequent examinations 
also took into account DeLuca and the application of 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  However, in both 
instances, the loss of range of motion experienced by the 
veteran demonstrated an improvement when compared to the 
February 2003 examination.  In view of the forgoing, the 
Board finds that the veteran's complaints and the 
aforementioned additional loss of motion were considered.  
Application of 38 C.F.R. §§ 4.40, 4.45, and 4.59 therefore 
does not provide a basis for a rating higher than 20 percent.

There was also no evidence of listing of the whole spine or a 
positive Goldthwaite's sign, which are necessary findings to 
achieve a 40 percent rating under Diagnostic Code 5295.  On 
the contrary, the February 2003 VA examination indicated that 
the veteran's spine was straight.  There were no postural 
abnormalities or fixed deformity.  A similar finding was made 
in May 2005.  The May 2008 VA examination, which represented 
the worse symptomatology under the old Diagnostic Code 5295, 
reported that the lordotic curve was hyperlordotic, there was 
a slight pelvic tilt to the right, and mild muscle spasm. 


Further, consideration has been given as to whether a higher 
disability evaluation could be assigned under Diagnostic 
Codes 5293 or 5243, intervertebral disc syndrome.  The Board 
acknowledges the fact that several reports describe the 
veteran as having degenerative joint disease of the lumbar 
spine with complaints of radiating pain.   However, when he 
was examined in February 2003, June 2005, and May 2008 
examination no neurological manifestations were demonstrated.  
The Board notes that a May 2002 report from Dr. Gould and a 
February 2004 VA outpatient report specifically indicate that 
the veteran had a normal neurological work-up.  Of even 
greater import, the Board's attention is drawn to a March 
2008 EMG that showed no of acute nerve denervation in the L5 
or S1 myotome areas.  In sum, there is no evidence to warrant 
consideration of the veteran's low back disability under the 
relevant diagnostic codes for intervertebral disc syndrome.  

Nevertheless, even if a diagnosis of intervertebral disc 
syndrome was rendered, there is no evidence that the veteran 
experiences severe recurring attacks of intervertebral disc 
syndrome with intermittent relief, or that he experiences any 
incapacitating episodes resulting from intervertebral disc 
syndrome of at least four weeks during the past year. See 
Diagnostic Code 5293 (2003), Diagnostic Code 5243 (2006).  
The record is simply absent such findings.  There is also no 
evidence that the veteran suffers from mild, incomplete 
paralysis of the sciatic nerve due to his low back 
disability.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8520, 
8521.

Demonstrable deformity of a vertebral body was not noted on 
examination, thus Diagnostic Code 5285 is inapplicable.  
Ankylosis was not reported, thus Diagnostic Codes 5286 and 
5289 are also inapplicable.  The veteran did not exhibit 
spinal stenosis or ankylosis, thus Diagnostic Codes 5238 and 
5241 are also inapplicable.

In summary, for the reasons and bases discussed above, the 
Board concludes that the evidence in this case supports the 
assignment of a 20 percent disability rating, but no greater, 
for the veteran's service-connected degenerative disc disease 
of the lumbosacral spine.  See 38 U.S.C.A. § 5107(b) (West 
2002).

A review of the record reveals that the RO declined to refer 
the evaluation of the veteran's back disability to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2008).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  

There is a three-step analysis for determining whether an 
extra-schedular evaluation is appropriate. Thun v. Peake, 22 
Vet. App. 111 (2008).  First, there must be a comparison 
between the level of severity and symptomatology of the 
veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the veteran's disability picture is adequately contemplated 
by the rating schedule. Id.  If the rating criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.

It is not necessary, in this case, to go any further than the 
first step of the Thun analysis for the issue on appeal.  
Regarding the veteran's claim for an increased disability 
rating for his service-connected back disability, the rating 
criteria are not inadequate.  Higher ratings are available 
for limitation of the lumbar spine, but the veteran simply 
does not meet those criteria.  The only symptom he displays 
(complaints of pain) is contemplated by the schedular 
criteria.  Therefore, the Board finds no basis for further 
action on this question.  

Finally, the veteran's level of impairment has not been in 
excess of that already noted by the Board within this 
decision for the period of time at issue; thus, a staged 
rating is not warranted for either claim.  See Fenderson.

In light of the foregoing, the Board finds that a higher 
rating is not warranted for the veteran's disability.  In 
determining whether higher ratings are warranted for service-
connected disabilities, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  See 38 U.S.C.A. § 5107(a) 
(2002); Gilbert.  In this case, the preponderance of the 
evidence is against a rating in excess of 20 percent for the 
veteran's back disability. 

III.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

The instant claims arise from a denial of entitlement to 
service connection for a neck disorder, and the denial of an 
initial rating in excess of 20 percent for degenerative disc 
disease of the lumbar spine.  The Court observed that a claim 
of entitlement to service connection consists of five 
elements, of which notice must be provided prior to the 
initial adjudication: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 490 (2006); see also 38 U.S.C. § 5103(a) (2002).  
Compliance with the first Pelegrini II element requires 
notice of these five elements in initial ratings cases.  See 
Dunlop v. Nicholson, 21 Vet. App. 112 (2006).  

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Letters dated in January 2003, March 2004, and March 2007 
satisfied the duty to notify provisions with regard to the 
veteran's claim for an increased rating.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2008); 
Quartuccio, at 187.  The Board notes that  38 C.F.R. § 3.159 
was recently revised, effective as of May 30, 2008, and 
several portions of the revisions are pertinent to the claim 
at issue.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
Notably, the final rule removes the third sentence of 38 
C.F.R. § 3.159(b)(1), which had stated that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  Despite this change 
in the regulation, the aforementioned notice letter informed 
the veteran that it was ultimately his responsibility to give 
VA any evidence pertaining to the claims and to provide any 
relevant evidence in his possession.  See Pelegrini II, at 
120-21.  

A March 2006 letter informed the veteran of the manner in 
which VA assigns initial ratings and effective dates.  See 
Dingess.  

Regarding the veteran's claim for service connection, the 
VCAA notices provided to the veteran prior to adjudication, 
and during the pendency of this appeal, failed to provide 
notice of the first element, viz., informing the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim.  See Pelegrini II, supra.  While 
letters notified the veteran of the evidence required to 
substantiate a claim for secondary service connection, VCAA 
letters in this case failed to notify the veteran as to the 
requirements necessary to substantiate a claim for direct 
service connection.  While the March 2007 letter noted the 
inclusion of a notice entitled "What the Evidence Must 
Show," it is not clear as to whether the veteran received 
actual notice.  Failure to provide pre-adjudicative notice of 
any of the four elements is presumed to create prejudicial 
error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  The 
Secretary has the burden to show that this error was not 
prejudicial to the veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In this case, however, the Board 
notes that actual notice was demonstrated in an August 2005 
correspondence from the veteran's representative.  In the 
Statement of Accredited Representative, the veteran's 
representative accurately stated the criterion necessary to 
establish direct service connection.  The Board concludes, 
therefore, that actual knowledge has been sufficiently shown.  
Accordingly, the Board concludes that the failure to provide 
VCAA compliant notice was harmless.  The Board may proceed 
with consideration of the claim on the merits.  See Sanders, 
supra.  

The Board notes that the recent holding in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), does not apply to the present 
case, as this is an initial disability rating claim.  
Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of the veteran's case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).

Further, the claimant's service medical records and pertinent 
post-service medical records have been obtained, to the 
extent available.  See 38 U.S.C.A. § 5103A (2002); 38 C.F.R. 
§ 3.159 (2008).  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  

Regarding the veteran's increased rating claim, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).  In this case, the 
veteran was afforded a VA orthopedic examination in May 2008. 

As for the veteran's claim for entitlement to service 
connection, the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim, as defined by 
law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  The 
veteran was afforded VA examinations in February 2003, April 
2004, and February 2006 to obtain an opinion as to whether 
the veteran's neck disorder was related to either his period 
of service or to his service-connected back disability.  
These VA examination reports were thorough and supported by 
the record, and they are adequate upon which to base a 
decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for a neck disorder, to 
include as secondary to the veteran's service-connected 
lumbar spine disability, is denied.

Entitlement to an initial rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


